



EXHIBIT 10.25


ALTICE USA 2017 LONG TERM INCENTIVE PLAN
FORM OF NONQUALIFIED STOCK OPTION AWARD AGREEMENT (PERFORMANCE-BASED VESTING)
THIS OPTION AGREEMENT (the “Agreement”) is made effective as of _____________
(the “Date of Grant”) between Altice USA, Inc., a Delaware corporation (the
“Company”), and _________________ (the “Participant”).
This Agreement sets forth the general terms and conditions of Options with
performance-based vesting metrics. By accepting the Options, the Participant
agrees to the terms and conditions set forth in this Agreement and the Altice
USA 2017 Long Term Incentive Plan (the “Plan”).
Capitalized terms not otherwise defined herein shall have the same meanings as
in the Plan.
1.Grant of the Award. Subject to the provisions of this Agreement and the Plan,
the Company hereby grants to the Participant the right and option (the
“Options”) to purchase ________________ shares of Class A Common Stock of the
Company (a “Share”) at an exercise price per Share of $____________ and a “Vest
Base Date” of ________.
2.Status of the Options. The Options shall be nonqualified stock options.
3.Vesting Schedule. The Participant’s Option is subject to both the time-based
and performance-based vesting requirements provided below, subject to earlier
termination in accordance with the Plan or this Agreement (including, without
limitation, Section 16).
(a)Time-Based Vesting.    Subject to Section 3(b) below, your Option will vest
and become exercisable as follows, unless previously vested or cancelled in
accordance with the provisions of the Plan or this Agreement:
Vesting Date
Percent of Options Vesting
 
 
 
 

(b)Performance-Based Vesting.    Notwithstanding the vesting schedule set forth
in Section 3(a), the vesting of the Option is contingent upon the achievement by
the Company of the performance goal set forth in this Section 3(b) (the
“Performance Goal”) as of the end of the period for which the goal is measured
(the “Performance Period”).
If the Company achieves the Performance Goal as of the end of the Performance
Period, the Option shall be eligible to vest and become exercisable in
accordance with the time-based vesting schedule provided above in Section 3(a).
In the event that the Company does not achieve the Performance Goal as of the
end of Performance Period, the Option will terminate in full and will no longer
be eligible to vest in accordance with Section 3(a).
The Performance Goal applicable to the Option shall be as follows:
Performance Period
Performance Goal
 
 
 
 








--------------------------------------------------------------------------------





4.Term. The Options shall expire and no longer be exercisable ten (10) years
from the Date of Grant, subject to earlier termination in accordance with the
Plan or this Agreement.
5.Termination of Service Generally. (a) In the event that the Participant’s
employment or other service with the Company or its Affiliates terminates for
any reason other than death or Disability, the Options shall cease to vest, any
unvested Options shall immediately be cancelled without consideration and the
Participant shall have no further right or interest therein, subject to Section
5(b). Any vested Options shall continue to be exercisable for a period of thirty
(30) days following the date of such termination (but in no event later than the
expiration of the term of such Options as set forth herein). To the extent that
any vested Options are not exercised within such period following termination of
employment or other service, such Options shall immediately be cancelled without
consideration and the Participant shall have no further right or interest
therein. Notwithstanding the foregoing, upon the Participant’s termination for
Cause, all Options, whether vested or unvested, shall immediately be cancelled
upon termination.
(b) In the event that the Participant’s employment or other service with the
Company or its Affiliates terminates for any reason other than death or
Disability on a date (the “Termination Date” on or after a Vesting Date (as set
forth in Section 3(a)) but prior to a determination as to whether the
Performance Goal has been achieved, the Option shall remain eligible to vest
with respect to the portion of the Option that was eligible to vest on the
Vesting Date(s) occurring on or before the Termination Date (“Retained Option”),
and any portion of the Option that would have been eligible to vest on the
Vesting Date(s) occurring after the Termination Date shall immediately be
cancelled without consideration and the Participant shall have no further right
or interest therein. Immediately following the determination as to whether the
Performance Goal has been achieved, any Retained Option shall be (i) terminated
in full if the Performance Goal is determined not to have been achieved or (ii)
deemed vested and exercisable for a period of thirty (30) days following the
date of determination of the Performance Goal if the Performance Goal is
determined to have been achieved (but in no event later than the expiration of
the term of such Options as set forth herein). To the extent that any vested
Retained Options are not exercised within such period, such Options shall
immediately be cancelled without consideration and the Participant shall have no
further right or interest therein.
6.Death; Disability. If the Participant’s employment or other service with the
Company or its Affiliates terminates as a result of the Participant’s death or
Disability, (i) if the Participant’s death or Disability occurs prior to
certification as to achievement of the Performance Goal, the Performance Goal
will be deemed to have been achieved, and (ii) the Participant shall vest in a
pro-rated portion of the Options (based on the number of completed months
between the Vest Base Date and the date of such termination event divided by the
total number of months between the Vest Base Date and the final Vesting Date)
less the number of Options that are vested as of the date of such termination.
Any vested Options (including those vesting in accordance with the immediately
preceding sentence) shall be exercisable for a period of one (1) year following
the date of the Participant’s death or Disability (but in no event later than
the expiration of the term of such Options as set forth herein).  To the extent
that any vested Options are not exercised within such one-year period, such
Options shall immediately be cancelled without consideration and the Participant
or the Participant’s estate, as applicable, shall have no further right or
interest therein.
7.Change of Control. In the event of a Change of Control, all vested and
unvested Options shall become fully vested and exercisable. If a Change of
Control occurs during the Performance Period, the Performance Goal will be
deemed to have been achieved and the Option will become fully vested and
exercisable. For the avoidance of doubt, and notwithstanding Section 17(n) of
the Plan, only a transaction whereby (A) Altice N.V. and its Affiliates and
(B) Patrick Drahi, his heirs or entities or trusts directly or indirectly under
his or their control or formed for his or their benefit (together, the “Drahi





--------------------------------------------------------------------------------





Group”) cease to maintain voting control (directly or indirectly and whether by
equity ownership, contract or otherwise) of the Company shall constitute a
Change in Control for purposes of this Agreement.
8.Capital Adjustments. In the event of a change in capitalization, Shares
covered by these Options will be adjusted in accordance with Section 14 of the
Plan.
9.Method of Exercising Options.
(a)Exercise. The Participant will receive information from the service provider
retained by the Company as soon as practicable after receipt of the Options with
instructions for exercising such Options, but in all events prior to the first
Vesting Date. Additional information regarding the Options and the exercise of
the Options may be communicated to Option holders from time to time.
(b)Automatic Cashout. To the extent the Participant was precluded, due to legal
restrictions or Company policy, from exercising any vested Options in the final
period during which such exercise was otherwise permissible (which period may
include the scheduled expiration date of the Options), the Participant’s vested
in-the-money Options, that is, those Options for which the exercise price per
Share is less than the Fair Market Value of a Share, will be exercised
automatically, with no action required on the part of a Participant, using a net
share settlement or similar procedure immediately before their scheduled
expiration date.
(c)Limitation on Exercise. The Options shall not be exercisable unless the offer
and sale of Shares pursuant thereto has been registered under the Securities Act
of 1933, as amended (the “Act”) and qualified under applicable state “blue sky”
laws or the Company has determined that an exemption from registration under the
Act and from qualification under such state “blue sky” laws is available.
10.Nontransferability of Options. Unless otherwise determined by the Committee
pursuant to the terms of the Plan, the Options may not be transferred, pledged,
alienated, assigned or otherwise attorned other than by last will and testament
or by the laws of descent and distribution or pursuant to a domestic relations
order, as the case may be.
11.[Restrictive Covenants.
(a)Acknowledgement. The Participant hereby acknowledges and agrees that the
services rendered by the Participant for the Company are special and unique and
that this Option is granted in part in exchange for the Participant’s promises
set forth in this Section 11.
(b)Non-Competition. The Participant hereby acknowledges and agrees that due to
the Participant’s position with the Company and its Affiliates and the
Participant’s knowledge of the Confidential and Proprietary Information (as
defined below), the Participant’s employment by or affiliation with certain
entities would be detrimental to the Company and its Affiliates. The Participant
hereby agrees that the Participant has not and will not during the Participant’s
term of service to the Company and its Affiliates and for a period of 12 months,
which period shall commence immediately following the termination of the
Participant’s service with the Company or its Affiliates for any reason, become
employed by, assist, consult to, advise in any manner or have any material
interest, directly or indirectly, in any Competitive Entity. A “Competitive
Entity” shall mean any multiple system operator and any person, entity or
business that competes with any of the Company’s or any of its Affiliate’s cable
television, video programming distribution, advertising, voice-over internet
protocol, telephone, on-line data, content and wired or wireless data
businesses, or mobile phone/data and MVNO business, as well as such other
businesses as the Company and its Affiliates engage in as of the date of
termination of Participant’s service with the Company or its Affiliates. The
Participant’s agreement not to compete shall be limited to the geographic area
in which the Participant performed work for the Company or its





--------------------------------------------------------------------------------





Affiliates at any time. Ownership of not more than one percent (1%) of the
outstanding stock of any publicly traded company shall not, by itself,
constitute a violation of this provision.
As used in this Agreement, “Confidential and Proprietary Information” means any
non-public information of a confidential or proprietary nature of any of the
Company or its Affiliates, including, without limitation: (i) information of a
commercially sensitive, proprietary or personal nature or that, if disclosed,
could have an adverse effect on any of the Company’s or its Affiliates’ standing
in the community, its or their business reputations, operations or competitive
positions, (ii) information and documents that have been designated or treated
as confidential, (iii) financial data; customer, guest, vendor or shareholder
lists or data; advertising, business, sales or marketing plans, tactics and
strategies; projects; technical or strategic information about any of the
Company’s or its Affiliates’ businesses; plans or strategies to market or
distribute the services or products of such businesses; plans, tactics, or
strategies for third-party negotiations, including , without limitation, planned
or actual collective bargaining negotiations; economic or commercially sensitive
information, policies, practices, procedures or techniques; trade secrets and
other intellectual property; merchandising, advertising, marketing or sales
strategies or plans; litigation theories or strategies; terms of agreements with
third parties and third party trade secrets; information about any of the
Company’s or its Affiliates’ (to the extent applicable) employees, guests,
agents, compensation (including, without limitation, bonuses, incentives and
commissions), or other human resources policies, plans and procedures, or any
other non-public material or information relating to any of the Company or its
Affiliates, and (iv) any information (personal, proprietary or otherwise) the
Participant learned about any officer, director or member of management of the
Company or its Affiliates, whether prior, during or subsequent to his or her
employment by the Company or its Affiliates.
(c)Non-Solicitation. The Participant hereby agrees that the Participant has not
and will not during the Participant’s term of service to the Company and its
Affiliates and for a period of 12 months, which period shall commence
immediately following the termination of the Participant’s service with the
Company or its Affiliates for any reason, solicit, contact or persuade, directly
or indirectly (whether for the Participant’s own interest or any other person or
entity’s interest) any employee, consultant or vendor of the Company or its
Affiliates to leave the employ of the Company or its Affiliates or to cease or
reduce working for and/or doing business with the Company.
(d)Enforcement. The Participant acknowledges and agrees that the scope and
duration of the restrictions on Participant’s activities under this Agreement
are reasonable and necessary to protect the legitimate business interests of the
Company and its Affiliates, and that the Participant will be reasonably able to
earn a living without violating the terms of this Agreement. The Participant
further agrees that the restrictions set forth in this Section 11 are reasonable
and necessary to protect the Confidential and Proprietary Information and other
legitimate business needs. In the event that any court or tribunal of competent
jurisdiction shall determine this Section 11 to be unenforceable or invalid for
any reason, the Participant and the Company agree that the covenants shall be
interpreted to extend only over the maximum period of time for which they may be
enforceable, and/or the maximum geographical area as to which they may be
enforceable, and/or to the maximum extent in any and all respects as to which
they may be enforceable, all as determined by such court or tribunal. The
Participant acknowledges and agrees that in the event of a breach or threatened
breach of any of the covenants and promises contained in this Section 11, the
Company and its Affiliates will suffer irreparable injury for which there is no
adequate remedy at law. The Company will therefore be entitled to injunctive
relief from the courts without the posting of a bond, enjoining the Participant
from engaging in activities in breach of this Section 11. In addition, the
Company will be entitled to avail itself of all other remedies as may now or
hereafter exist in law or equity for breach by the Participant of the covenants
contained in this Section 11, and resort to any remedy available shall not
preclude the concurrent or subsequent obtaining of other remedies, including
monetary damages and/or forfeiture of compensation.]





--------------------------------------------------------------------------------





12.Rights as a Shareholder. The Participant shall have no rights as a
shareholder with respect to any Shares issuable upon exercise of the Options
until the Participant becomes a holder of record thereof, and no adjustment
shall be made for dividends or distributions or other rights in respect of any
Shares for which the record date is prior to the date upon which the Participant
shall become the holder of record thereof.
13.No Entitlements.
(a)No Right to Continued Employment or Other Service Relationship. This
Agreement does not constitute an employment or service agreement and nothing in
the Plan or this Agreement shall modify the terms of the Participant’s
employment or other service, including, without limitation, the Participant’s
status as an “at will” employee of the Company or its Affiliates, if applicable.
None of the Plan, the Agreement, the grant of Options, nor any action taken or
omitted to be taken shall be construed (i) to create or confer on the
Participant any right to be retained in the employ of or other service to the
Company or its Affiliates, (ii) to interfere with or limit in any way the right
of the Company or its Affiliates to terminate the Participant’s employment or
other service at any time and for any reason or (iii) to give the Participant
any right to be reemployed or retained by the Company or its Affiliates
following a termination of employment or other service for any reason.
(b)No Right to Future Awards. The Options and all other equity-based Awards
under the Plan are discretionary. The Options do not confer on the Participant
any right or entitlement to receive another grant of Options or any other
equity-based Award at any time in the future or in respect of any future period.
14.Taxes and Withholding. The Participant must satisfy any federal, state,
provincial, local or foreign tax withholding requirements applicable with
respect to the exercise of the Options. The Company may require or permit the
Participant to satisfy such tax withholding obligations through the Company
withholding of Shares (up to the maximum statutory tax rate in the relevant
jurisdiction) that would otherwise be received by such individual upon the
exercise of the Options. The obligations of the Company to deliver the Shares
under this Agreement shall be conditioned upon the Participant’s payment of all
applicable taxes and the Company shall, to the extent permitted by law, have the
right to deduct any such taxes from any payment of any kind otherwise due to the
Participant.
15.Securities Laws. The Company shall not be required to issue Shares in
settlement of or otherwise pursuant to the Options unless and until (i) the
Shares have been duly listed upon each stock exchange on which the Shares are
then registered; (ii) a registration statement under the Act with respect to
such Shares is then effective; and (iii) the issuance of the Shares would comply
with such legal or regulatory provisions of such countries or jurisdictions
outside the United States as may be applicable in respect of the Options. In
connection with the grant or vesting of the Options, the Participant will make
or enter into such written representations, warranties and agreements as the
Committee may reasonably request in order to comply with applicable securities
laws or with this Agreement.
16.Clawback. Any Awards or payments made pursuant to the Plan and any gains
realized upon exercise or settlement of an Option shall be subject to clawback
or recoupment as permitted or mandated by applicable law, rules, regulations or
any policy adopted by the Company as in effect from time to time, including,
without limitation, that to the extent this Award is subject to approval by the
General Meeting of the shareholders of Altice N.V., it shall be forfeited in
full if not so approved and shall not be exercisable, irrespective of whether it
is vested in accordance with Section 3, prior to such approval.
17.[Right of First Refusal Agreement. In consideration of the grant of the
Options, the Participant hereby acknowledges and restates the Participant’s
commitments under the Right of First Refusal Agreement, previously entered into
by the Participant and Altice N.V., a public limited liability





--------------------------------------------------------------------------------





company incorporated in the Netherlands, attached hereto as Exhibit A (the
“Right of First Refusal Agreement”), with respect to the Shares (as such term is
defined in Exhibit A). Participant hereby acknowledges and agrees that the
Options and Shares granted herein are subject in all respects to the terms of
the Right of First Refusal Agreement, and that Participant shall comply with the
Right of First Refusal Agreement with respect to any proposed transfer of the
Options or Shares.]
18.Miscellaneous Provisions.
(a)Notices. Any notice necessary under this Agreement shall be addressed to the
Company at the headquarters of the Company, Attention: Legal Department, and to
the Participant at the address appearing in the records of the Company for the
Participant or to either party at such other address as either party hereto may
hereafter designate in writing to the other. Notwithstanding the foregoing, the
Company may deliver notices to the Participant by means of email or other
electronic means that are generally used for employee communications. Any such
notice shall be deemed effective upon receipt thereof by the addressee.
(b)Headings. The headings of sections and subsections are included solely for
convenience of reference and shall not affect the meaning of the provisions of
this Agreement.
(c)Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
(d)Incorporation of Plan; Entire Agreement. This Agreement and the Options shall
be subject to the Plan, the terms of which are incorporated herein by reference,
and in the event of any conflict or inconsistency between the Plan and this
Agreement, the Plan shall govern. This Agreement and the Plan constitute the
entire agreement between the parties hereto with regard to the subject matter
hereof. They supersede all other agreements, representations or understandings
(whether oral or written and whether express or implied) that relate to the
subject matter hereof. The Participant acknowledges receipt of the Plan, and
represents that the Participant is familiar with its terms and provisions.
(e)Amendments. Subject to all applicable laws, rules and regulations, the
Committee shall have the power to amend this Agreement at any time. Any
amendment, modification or termination shall, upon adoption, become and be
binding on all persons affected thereby without requirement for consent or other
action with respect thereto by any such person. The Committee shall give written
notice to the Participant in accordance with Section 18(a) of any such
amendment, modification or termination as promptly as practicable after the
adoption thereof. In the event changes to applicable federal, state or local tax
law effective after the Date of Grant impact the treatment of the Options as
intended as of the date hereof, the Plan Administrator may, in its sole
discretion and without notice to the Participant, amend this Agreement in any
manner that the Plan Administrator deems appropriate, which exercise of
discretion shall be final, binding and conclusive on all persons having an
interest therein.
(f)Section 409A of the Code. It is the intention and understanding of the
parties that the Options granted under this Agreement do not provide for a
deferral of compensation subject to Section 409A of the Code. This Agreement
shall be interpreted and administered to give effect to such intention and
understanding and to avoid the imposition on the Participant of any tax,
interest or penalty under Section 409A of the Code or the regulations and
guidance promulgated thereunder (“Section 409A”) in respect of any Options.
Notwithstanding any other provision of this Agreement or the Plan, if the
Committee determines in good faith that any provision of the Plan or this
Agreement does not satisfy Section 409A or could otherwise cause any person to
recognize additional taxes, penalties or interest under Section 409A, the
Committee may, in its sole discretion and without the consent of the
Participant, modify such provision to the extent necessary or desirable to
ensure compliance with Section 409A. Any such amendment shall maintain, to the
extent practicable, the original intent of the applicable provision





--------------------------------------------------------------------------------





without contravening the provisions of Section 409A. This Section 18(f) does not
create an obligation on the part of the Company to modify the Plan or this
Agreement and does not guarantee that the Options will not be subject to
interest and penalties under Section 409A.
(g)Successor. Except as otherwise provided herein, this Agreement shall be
binding upon and shall inure to the benefit of any successor or successors of
the Company and to any Permitted Transferee pursuant to Section 10.
(h)Choice of Law. Except as to matters of federal law, this Agreement and all
actions taken thereunder shall be governed by and construed in accordance with
the laws of the State of Delaware (other than its conflict of law rules).
(i)Jurisdiction and Venue. The Participant irrevocably submits to the
jurisdiction of the courts of the State of New York and the Federal courts of
the United States located in the Southern District and Eastern District of the
State of New York in respect of the interpretation and enforcement of the
provisions of this Agreement, and hereby waives and agrees not to assert as a
defense that the Participant is not subject thereto or that the venue thereof
may not be appropriate. The Participant agrees that the mailing of process or
other papers in connection with any action or proceeding in any manner permitted
by law shall be valid and sufficient service.
[Remainder of page intentionally left blank]





--------------------------------------------------------------------------------





[Signature Page for Option Award Agreement]




 
ALTICE USA, INC.
 
 
 
 
By:
 
 
Name:
 
 
Title:
 



The undersigned hereby acknowledges having read the Plan and this Agreement, and
hereby agrees to be bound by all the provisions set forth in the Plan and this
Agreement. Options are not exercisable unless and until the Participant has
acknowledged this Agreement and returned such acknowledgement to the Company.


Participant Name (Printed):     
Signature:     
Date:     









